Citation Nr: 1524714	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-22 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.
 
2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a right foot fracture. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2013.  A transcript of this hearing is of record.  In May 2014 the Board remanded the claims for additional development, which has been completed.  

The Board notes that the Veteran specifically claimed service connection for bilateral pes planus, but in addressing that claim, has argued that he fractured his right foot in service.  As such and in light of the evidence discussed below, the Board finds that the Veteran's claim includes a request for service connection for a right foot facture.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

For the reasons explained below, the issue of service connection for right foot fracture is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. The most probative evidence of record indicates that a right ear hearing loss disability was not present in service or until many years thereafter, and the current hearing loss disability is not related to service, to include an injury incurred therein.

2.  Bilateral pes planus was noted on entrance examination and did not increase in severity during service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The requirements for establishing service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by correspondence in April 2011.  The case was last readjudicated in February 2015.

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Relevant to VA's duty to assist, the service treatment and personnel records have been associated with the claims file.  The Agency of Original Jurisdiction (AOJ) made multiple attempts to obtain additional service records, to include records regarding a motor vehicle accident on January 18, 1971, from the U.S. Army Crime Records Center and Military Police Activity, however, no records were found.  The record includes a notation that searches of Martin Army Community Hospital in Fort Benning for the period from January to March 1971 were conducted, but no records were located.  In May 2014, a request for records for claimed inpatient medical treatment rendered at the hospital in Fort Dix, New Jersey, for the period from October 1970 through December 1970, was sent to the National Personnel Records Center.  Their response on June 27, 2014, stated that their search yielded negative results.  The AOJ informed the Veteran that the records were not available and he was advised to submit any records he may have in his possession.  The Board finds that additional efforts to obtain these records would be futile.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including post-service treatment records, and VA examination and opinion reports.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and  the Veteran testified as to the events in service, symptomatology, and treatment history for his claimed conditions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensori-neural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

1.  Right ear hearing loss

The Veteran claims that his right ear hearing loss was caused by an in-service injury.  Specifically, he reported that he was punched on the right side of his head while driving a motor coach in service and bled out of his ears.  He stated that he was taken to the hospital where he had his ear cleaned and that the doctor indicated that it did not look like the eardrum broke. 

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not    meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability  by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Before proceeding, the Board observes that prior to November 1, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, the June 1970 preinduction examination report noted that ASA units were used.  ISO units are the standard recognized by the VA regulations governing this case.  The Board has converted the Veteran's June    1970 audiogram from ASA units to ISO.  

After converting the units from ASA units to ISO, the Veteran's June 1970 pre-induction audiogram results showed auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000 and 4000 Hertz in the right ear were 20, 15, 20, 20, and 10.  Service treatment records are negative for complaints or findings of hearing loss.   In a January 1971 medical history report the Veteran denied being hospitalized in during the preceding five years.  On separation from service in February 1971, auditory thresholds at the tested frequencies of 500, 1000, 2000 and 4000 Hertz were in the right ear were 25, 15, 20, and 15, and the ears were normal upon clinical evaluation.  Thus, the Veteran was not shown to have a hearing loss disability during service. 

Nor is there competent evidence showing a right ear hearing loss disability within one year after the Veteran's separation from service.  In fact, hearing loss was first noted many years after service.  In this regard, a right ear hearing loss disability as defined by VA regulation was initially noted on VA examination in August 2011.  At that time auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000 and 4000 Hertz in the right ear were 40, 50, 65, 75 and 80.  Speech discrimination was 88 percent in the right ear.  

As the competent and probative evidence fails to show a right ear hearing loss disability in service or for many years thereafter, the question in this case becomes whether the current right ear hearing loss disability is etiologically related to any aspect of service, to include excessive noise exposure and a right ear injury.  On  this question, the weight of the competent and probative evidence is against the claim.

On VA audiological examination in August 2011, the VA examiner opined that        it was not likely that the current right ear hearing loss was due to military noise exposure.  The examiner stated that it was less likely that hearing loss in the right   ear was caused by or was a result of an event in military service.  The examiner noted the Veteran's hearing was within normal limits upon induction and separation from service, and hearing loss related to noise exposure was not known to be progressive after the fact.

In an addendum report in October 2011, a VA audiologist opined that it was less likely that the Veteran's hearing loss in the right ear was caused by or was a result of an event in military service, because the threshold shifts evident during service when comparing the enlistment audiogram of June 1970 with the separation audiogram of February 1971 fell within normal.  Although hearing loss was     noted bilaterally on the August 2011 VA examination, hearing loss related to    noise exposure was not known to be progressive after the fact.  

On VA audiological examination in June 2014, the examiner opined that the Veteran's right ear hearing loss was less likely than not caused by or a result of an event in military service.  The examiner noted that the service treatments records failed to show permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hertz for the right ear during service.  The examiner based the opinion on the fact that the Veteran's preinduction examination, measured with ASA 1951 standards, and the separation examination, measured with ISO standards, documented hearing to be within normal limits for both ears using objective audiometric data.  The examiner noted that while at first glance it would appear  that there was a very slight shift across all frequencies when comparing the two audiometric testing results, this was explained by the fact that testing on induction and separation from service used two different calibration standards (ASA 1951  and ISO).  Once the conversion formula was used to convert ISO standards to ASA 1951, there were no significant shifts       in thresholds noted for either ear occurring during military service.  As such, there was insufficient evidence to support a finding that a noise induced injury occurred during the Veteran's military service.  In this regard, noise-induced hearing loss with delayed onset was not supported in the peer review literature or in the field (Noise and Military Service-Implications for Hearing Loss and Tinnitus, Institute of Medicine, National Academy of Sciences, 2006).  Thus it was less likely as not that the Veteran's current hearing loss was related to noise exposure while in service.

An addendum opinion was obtained in December 2014 to address the Veteran's contention that his right ear hearing loss was a result of an in-service injury.  The examiner noted the Veteran's report that he was punched on the right side of the head and had a little bit of blood coming out of his ear, but was subsequently told the ear drum was not ruptured.  The examiner opined that right ear hearing loss was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there were no significant shifts in thresholds noted for either ear occurring during military service once the preinduction audiometric testing results were converted to ISO standards, and both examination results documented hearing to be within normal limits for both ears using objective audiometric data.  The examiner also noted that the Veteran's current hearing loss was fairly symmetrical as his responses were questionable at time of testing.  Frequent reinstruction was given as pure tone thresholds were elevated from SRT and test-retest responses were inconsistent.  In any event, the examiner concluded that if the in-service injury had resulted in an injury to the right ear productive of hearing loss, there would have been a change in hearing noted at the time of separation from service, and also possibly a larger difference in the current audiometric thresholds between both ears, which was not the case. 

The Board finds the opinions of the VA audiologists to be highly probative.  The VA examiners' opinions were based on examination of the Veteran and a thorough review of the claims file, and the opinions are consistent with other evidence of record.  Moreover, the examiners provided adequate rationales for the opinions provided, and the opinions are consistent with the medical evidence in the claims file.  Accordingly, the opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current right ear hearing loss to service.   

While the Veteran is competent to attest to an injury in service and to describe subjective symptoms of hearing loss, the diagnosis of right ear hearing loss and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person the Veteran's opinion on the onset and etiology of his hearing loss disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms     but not to provide medical diagnosis).  The Board finds the audiograms in service and post-service discharge, along with the medical opinions rendered by the VA examiners to be significantly more probative than the Veteran's lay assertions.  

For the reasons set forth above, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's current   right ear hearing loss is related to service.  Moreover, sensorineural hearing loss disability was not shown in service or within one year following discharge from service.  Thus, the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a) (West 2014).  However, no competent opinion supporting the claim on any theory of entitlement has been provided.  Thus, for all the foregoing reasons, the claim for service connection for right ear hearing loss denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

2. Bilateral pes planus 

The Veteran filed a claim for service connection for pes planus.  He testified at his January 2013 hearing that he received in-service treatment for his feet at Fort Dix, New Jersey; however, no records were located.  In support of his claim, he submitted a statement from a fellow serviceman who in August 2013 indicated having served with the Veteran during basic training, and reported witnessing the Veteran having difficulty with marching in basic training.  He also saw him in crutches several times.  Reportedly, the Veteran told him that he had fractured a bone between his toes.  

Initially, the Board notes that the competent medical evidence reflects a diagnosis of bilateral pes planus.  He therefore has established a current disability for purposes of continuing the service-connection analysis. 

Regarding in-service incurrence, the Board must first determine whether a bilateral foot disorder existed prior to the Veteran's service.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b). 

If a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2014); see also 38 C.F.R. § 3.306 (2008); Jensen, 19 F.3d at 1417.

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase 
in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of a pre-existing disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The Veteran's service treatment records contain a preinduction examination in June 1970 that noted pes planus second degree, asymptomatic.  No other foot abnormalities were noted at this time.  In a January 1971 medical history report, the Veteran stated that he had sought medical treatment in December 1970 for his right foot.

As the Veteran's pes planus was noted on his entrance examination, the presumption of soundness does not attach.  Accordingly, in order to warrant service connection for pes planus, it must be shown that the disorder was aggravated by active service.

The evidence of record does not show a permanent worsening of the Veteran's preexisting pes planus during or due to active service.  In so finding, the Board notes that a service clinical treatment note in November 1970 showed swelling of the ankles.  In December 1970 he was seen at the emergency room for probable right foot sprain.  X-rays were within normal limits.  In a January 1971 medical history report for purposes of obtaining dental treatment, the Veteran stated that he has sought medical treatment in December 1970 for his right foot.  He denied being hospitalized in during the preceding five years.  A handwritten note on the bottom explained the positive answer regarding the foot as fracture right foot healing satisfactorily.  On separation from service in February 1972 no complaints regarding flat feet were noted and the feet were clinically evaluated as normal.  

After service, an April 1997 private treatment note shows that the Veteran was seen for soreness beneath the ball of the right foot that the Veteran reported had been present for decades and having onset in service when he experienced trouble participating in physical training and marching.  The Veteran also reported that he now wore steel toe work boots which he found often caused tenderness in the right forefoot, and a change in footwear brought some relief.  Slight pes planus was noted.  The clinician assessed hypermobile first ray of the right foot which caused weight to be shifted laterally to the second metatarsal head and possible Freiberg's infraction with aseptic necrosis of the second metatarsal head that is now decades old.  

A VA examiner in August 2011 diagnosed bilateral pes planus and opined that the condition was at least as likely as not related to the injury of the right foot while in the service.  The examiner found that the condition of pes planus was aggravated by service because of the footwear he was required to wear in the military.  Marching, running and other physical exercises were done in this issued footwear which eventually damaged his feet even more.  The examiner indicated that complaints and findings while in the service of the right foot were due to the Veteran's problem with flat feet.  The examiner further noted that the Veteran no longer experienced as many issues with his feet because he was no longer marching and running in the military issued boots.  

The examiner, however, did not address the fact that on separation from service in February 1971, the Veteran reported no complaints regarding flat feet and the feet were clinically evaluated as normal.  The examiner also failed to account for the lack of medical treatment after service until approximately 25 years since service discharge, the finding of only slight pes planus in 1997 versus second degree pes planus at service entrance examination, or the Veteran's occupational history significant for years of physical labor in steel toe work boots.  Accordingly, this opinion is assigned little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The evidence against the claim consists of the opinion of the VA examiner in November 2011 and June 2012.  VA examination in November 2011, noted that  the Veteran's bilateral pes planus preexisted service, as it was noted on entrance examination.  The examiner diagnosed bilateral flat feet and opined that it was less likely than not that the Veterans preexisting bilateral pes planus was aggravated by military service because the separation physical examination was silent regarding any foot problems including pes planus or right foot strain.  With regard to the right foot sprain noted in service, the examiner opined that it was less likely than not that the Veteran's right foot strain for which he was treated for in 1971 was related to any current foot problems because the separation physical examination was silent regarding any foot problems including pes planus or right foot strain.  The right foot strain most likely resolved during military service.  The examiner concluded that the Veteran's current foot problems were most likely due to 40 years of heavy construction work after military service.  

In a subsequent report dated in June 2012 the same VA examiner reviewed the claims file and reiterated the opinion that there was no objective evidence that the Veterans preexisting pes planus was aggravated by military service.  The examiner based the opinion on the separation examination, which was silent regarding any aggravation of bilateral pes planus, and the lack of evidence of treatment in the years following discharge from service.  The examiner added that any suggestion  of aggravation during military service amounted to pure conjecture and was not supported by any objective evidence.  The examiner concluded that the Veteran's feet undoubtedly worsened due to aging, normal post military wear and tear, lifestyle, and employment choices, none of which could be attributed to military service.

The Board assigns greatest weight to the opinion of the VA examiner in November 2011 and June 2012.  The opinion was provided following review of the claims file and examination of the Veteran, considered the Veteran's contentions, provided an adequate rationale for the conclusion reached, and addressed the pertinent evidence of record.  The examiner explained why the pre-existing bilateral pes planus was not aggravated by it, as well as the more likely etiology for the Veteran's current foot complaints.  The opinion contains an internal logic consistent with the known facts, as well as with other evidence of record.  As such, the opinions are highly probative.  See Nieves-Rodriguez, supra.

Indeed, to establish aggravation, the evidence must show a permanent worsening of the pre-existing condition.  As the separation examination showed normal feet, a permanent worsening of the pre-existing second degree pes planus was not shown, and there is no competent evidence contemporaneous to service indicating that the second degree pes planus permanently worsened.  As noted above, the first post-service treatment in the record for the feet was in 1997, 25 years after discharge from service, and at that time only slight pes planus was found and considered to be within normal limits.  Currently, the Veteran's pes planus has been noted to be mild on the November 2011 VA examination.  Thus, the probative medical evidence indicates the second degree pes planus noted on entry was not permanently worsened during service as such was not found on separation examination, and has been noted to be only slight or mild years after discharge from service. 

The Board has considered the Veteran's contention that military service worsened his pes planus.  However, the Board finds the separation examination and post service medical evidence showing the extent of his pes planus, and the opinion of the November 2011 and June 2012 VA examiner to be more probative than the Veteran's lay assertions.  

In sum, the evidence shows that pes planus pre-existed the Veteran's entry to service and did not permanently increase in severity during that service.  Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral pes planus and the claim is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for right ear hearing loss is denied.  

Service connection for bilateral pes planus is denied.


REMAND

The Board notes that the Veteran specifically claimed service connection for bilateral pes planus, but in addressing that claim, has argued that he fractured his right foot in service.  As such and in light of the evidence discussed below, the Board finds that the Veteran's claim includes a request for service connection for a right foot fracture.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Service treatment records note that in December 1970 he was seen at the emergency room for probable right foot sprain.  X-rays were within normal limits.  In a January 1971 medical history report for purposes of obtaining dental treatment, the Veteran stated that he had sought medical treatment in December 1970 for his right foot.  A handwritten note on the bottom explained the positive answer regarding the foot as fracture right foot healing satisfactorily.  He denied being hospitalized during the preceding five years.  On separation from service in February 1972, no complaints regarding flat feet were noted and the feet were clinically evaluated as normal.

An April 1997 private treatment note shows that the Veteran was seen for soreness beneath the ball of the right foot that the Veteran reported had been present for decades and having onset in service when he experienced trouble participating       in physical training and marching.  The clinician assessed possible Freiberg's infraction with aseptic necrosis of the second metatarsal head that is now decades old and hypermobile first ray of the right foot which caused weight to be shifted laterally to the second metatarsal head.  

In light of the above, the Board finds that an examination and opinion are warranted.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the appeal is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for his right foot.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Veteran should be notified of such.  

2.  Schedule the Veteran for a VA foot examination to address the Veteran's claim for service connection for a right foot fracture.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted, including x-rays of the right foot, and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran suffered a right foot fracture in service and has current residuals thereof.  In rendering the opinion, the examiner should address the December 1970 treatment record diagnosing right foot strain and noting a normal x-ray, the dental medical history report in January 1971 with a hand written note suggesting he had a fracture of the right foot that was healing, and the 1997 private treatment report suggesting possible avascular necrosis of the second metatarsal head that was considered to be decades old.  The examiner should explain the reasoning for the opinion provided. 

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


